Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Priority
This application is a continuation-in-part of U.S. 16/323,110 filed February 4, 2019, which is  5 the U.S. national stage of PCT/EP2017/069908 (WO 2018/024912) filed August 7, 2017,  which claims priority to European application 16183025.2 filed August 5, 2016 and international PCT application PCT/EP2016/076104 (WO 2018/065076) filed October 28, 2016, and this application is a continuation-in-part of international PCT application PCT/EP2019/052980 filed February 7, 2019, which claims priority to European application10 18155571.5 filed February 7, 2018 and European application 18160586.6 filed March 7, 2018.

Claim Status
Claims 1, 3, and 5-22 are pending and under examination. Claims 2 and 4 are canceled. 

				Action Summary
Claims 1-3 and 5-15 rejected under 35 U.S.C. 103 as being un-patentable over Platteew et al. (WO2015/086643 A1) in view of Meulenbrooks et al., Cochrane Library, 2015 and Perrin et al. (US2012/0128733 A1), and Abot et al., EMBO Mol Med (2014) 6: 1328–1346 are maintained, but modified and revisted in light of claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-9, 10-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Platteew et al. (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Lidegaard et al., BMJ 2009, pages 1-8, and Abot et al., EMBO Mol Med (2014) 6: 1328–1346.
	Platteeuw et al. teaches a  method of female contraception, said method comprising  administration of a dosage unit comprising an estetrol, preferably hydrous estetrol, see claims 13 and 1-2. The dosage unit contain 0.05-10 mg progestogen, see claim 10. Moreover, Platteeuw et al. teaches the preferred amount of estetrol ranges from 1-20 mg, see page 8, lines 16-18 with the monohydrate form is preferred, see Examples and the oral dosage unit include tablets, see page 6, lines 22-24. Platteeuw et al. further teaches the solid dosage unit preferably 0.1-5 mg of one or more progestogens including drospirenone, see page 10, lines 1-4. The incorporation of 0.1-5 mg progesterone that can be drospirenone encompasses both the claimed estetrol and drospirenone formulated together in a single oral dosage unit that reasonably provides a daily dose or estetrol and drospirenone  6and the claimed estetrol formulated in a first oral dosage unit to provide a daily dose of the estetrol and drospirenone formulated in a second oral dosage unit to provide a daily dose of the drosprinone. The amount of drospirenonoe and estetrol is taught with sufficient specificity to meet or substantially overlap the amount recited in the instant claims. Platteeuw et al. teaches the uses of the solid dosage unit comprising once daily administration, see page 12, lines 4-5. 
Moreover, Platteew et al. does not teach reducing the risk of VTE or reducing the risk of VTE wherein the female is a member of an at risk population selected from the first-ever user and switchers/re-starter with a break of more than 4 weeks.
EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a women ever uses a combined contraceptive, see page 1. 
Liddegaard et al. teaches the risk of venous thrombosis in current users of combined oral contraceptives decreases with duration of use and decreasing oestrogen dose. For the same dose of oestrogen and the same length of use, oral contraceptives with desogestrel, gestodene, or drospirenone were associated with a significantly higher risk of venous thrombosis than oral contraceptives with levonorgestrel. Progestogen only pills and hormone releasing intrauterine devices were not associated with any increased risk of venous thrombosis, see Abstract. 
 because of these characteristics (having long plasma half-life and stimulates the binding to sex hormone binding globulin), E4 was evaluated, in combination with a progestin, as a new oral contraceptive in a phase II clinical trial. Very interestingly, Estetrol, i.e. E4 (up to 20 mg/day) did not elicit changes in circulating hepatic factors and thus might not increase thrombo-embolic events, which are undesirable effects of estrogen pharmaceuticals containing E2 or ethinylestradiol (EE), see page 1329, right col, first para. Moreover, Abot et al. teaches this profile of ERa activation indicates that E4 is a selective ER modulator which could have medical applications that should now be considered further, in particular in light its lesser hepatic effects in women, which could potentially reduce venous thrombo-embolic risk, see page 1328, right col, last para. bridging left col, first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Platteew et al. by selected drospirenone in combination with estetrol and to include female subject at risk of increase VTE and first-ever users for contraception use and for reducing the risk of VTE associated with drospirenone to give Applicant’s claimed method. One would have been motivated by the fact that Platteew et al. teaches estetrol in combination with one or more progestogens that include drospirenone is effective for contraceptive use and also because Abot et al. teaches estetrol (E4) could potentially reduce venous thrombo-embolic risk, see page 1328, right col, last para. bridging left col, first paragraph and lastly because EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a women ever uses a combined contraceptive, see page 1. Therefore, one would reasonably expect the modified method to be effective for use as contraceptive method having a reduced risk of VTE associated with the use of drospirenone in 
With respect to the limitation “wherein the VTE is lower than VTE risk associated with the use of drospirenone and VTE risk associated with a combination of 20 microgram ethinyl estradiol and 3 mg drospirenone.” Said limitation which appears to compare the administration of drospirenone in the amount of 1 mg to 40 mg in combination with estetrol in the amount of 0.5 mg to 10 mg with administration of a combination of 20 µg ethinylestradiol and 3 mg drospirenone simply expresses the intended result of a process step positively recited. Since the references in combination renders obvious the claimed invention, said intended result would necessarily present absent evidence to the contrary. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues the Examiner has acknowledged that Platteeuw fails to mention VTE at all (see Final Office Action at p. 5-6) and Meulenbroeks likewise fails to mention VTE at all. In fact, while Meulenbroeks discusses combined oral contraceptives ("COC") in general, it does not mention estetrol or drospirenone at all, and both Platteeuw and Meulenbroeks fail to mention the recited patient population. As a result, the Examiner relies entirely on Perrin and Abot for all alleged teachings and expectations related to reducing the risk of VTE associated with the use of drospirenone in the recited patient population. Specifically, the Examiner alleges that Perrin "teaches that use of drospirenone for contraception use in a female subject at risk of developing thromboembolism." However, the Examiner's interpretation of Perrin and its applicability to the current claims is incorrect. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the modified and revised 103 rejection does not include Perrin. While Platteeuw and Meulenbroeksit did not teach the patient is an at risk population selected from first-ever users and switchers with a break of more than 4 weeks, the Examiner contends a person of ordinary skill in the art would reasonably expect the modified method to be effective for use as a contraceptive method that reduces the risk of VTE associated with the use of drospirenone in first-ever female users with success because progestin-only contraceptive is not known to increase the risk of VTE as taught by Liddegaard et al. and because Platteew et al. teaches estetrol in combination with one or more progestogens that include drospirenone is effective for contraceptive use and also because Abot et al. teaches estetrol (E4) could potentially reduce venous thrombo-embolic risk, see page 1328, right col, last para. bridging left col, first paragraph and lastly because EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a women ever uses a combined contraceptive, see page 1.
Applicant argument with respect to Perrin is not persuasive because Perrin is no longer cited in the modified and revisited 103 rejection above. 
Applicant argues that Blanco-Molina et al. (submitted herewith as Exhibit A) states that COCs generally carry a higher risk of VTE than POCs. See, e.g., Blanco-Molina, at Abstract, p. e258. Blanco-Molina states further, "Progestins, in general, do not induce adverse changes in haemostasis factors" and "the prothrombotic effect is a consequence of the oestrogen." Blanco-Molina, at p. e261 (under "Conclusion"). As a result, according to Blanco-Molina, "progestin-only preparations may be a good alternative for contraception in women in whom In response, the Examiner finds Applicant’s argument not persuasive. Again, Perrin is no longer cited in the above modified and revisited rejection. Moreover, while the Examiner considers and acknowledges Blanco-Molina et al., the Examiner contends that there is nothing in Blanco-Molina et al. that suggests or teaches not to combine drospirenone with estetrol. Although, Blanco-Molina et al. teaches combined oral contraceptives generally carry a higher risk of VTE than POCs, the COCs taught by Blanco-Molina et al. do not include estetrol. In fact, Platteew et al. teach the use of estetrol in combination with one or more progestogens preferably drosperinone and abot clearly teach  E4 (estetrol) in combination with a progestin, as an effective oral contraceptive. Furthermore, since progestin-only contraceptive is not known to increase the risk of VTE as taught by Liddegaard et al. and since estetrol is known for reducing venous thrombo-embolic risk, a person of ordinary skill in the art would reasonably expect the combination of E4 and drospirenone as a progestin to provide an effective contraceptive method having a reduced risk of VTE with success. 
Applicant’s argument with respect to Exhibit B (ACOG) appears to be same argument described in Exhibit A. In response, while the Examiner considers and acknowledges Exhibit B, the Examiner contends the same response to the argument presented in Exhibit A is applicable. 

In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Abot does not teach a COC comprising E4 and drospirenone for reducing the risk of VTE. However, the Examiner contends such risk of VTE reduction would be expected from the method of Platteew et al. not only because progestin-only contraceptive such as drospirenone does not increase the risk of VTE as taught by Liddegaard et al., but also because Abot clearly suggests this profile of ERa activation indicates that E4 is a selective ER modulator which could have medical applications that should now be considered further, in particular in light its lesser hepatic effects in women, which could potentially reduce venous thrombo-embolic risk, see page 1328, right col, last para. bridging left col, first para. A person of ordinary skill in the art would reasonably expect the contraceptive method comprising administering a COC comprising a combination of E4 and drospirenone as a progestin to provide an effective contraceptive method having a reduced risk of VTE with success. 


Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Platteew et al. (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, Lidegaard et al., BMJ 2009, pages 1-8, and Abot et al., EMBO Mol Med (2014) 6: 1328–1346 as applied to claims 1, 3, 5, 8-9, 10-12, 14-18, and 21, in further view of Meulenbrooks et al., Cochrane Library, 2015.
Platteew et al., EMEA.CPMP, Lidegaard et al., and Abot et al., Platteeuw et al. collectively do not each 21/7 regimen (i.e. a combined administration method with an administration-free interval of about 7 days) and 24/4 regimen for contraception (i.e. a combined administration method with an administration-free interval of about 4 days).
Meulenbroeks et al. teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception, see Title. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the administration schedule of Platteew et al. to include the administration of Meulenbroeks et al. to give Applicant’s claimed method. One would have been motivated because Meulenbroeks et al. teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception, see Title. One would reasonably expect the inclusion of the administration schedule taught by Meulenbroeks et al. to increase compliance with success.  


Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628